                                           LAW OFFICE
                    Case 1:16-cv-01170-ER Document 65 OF
                                                       Filed 08/25/20 Page 1 of 1
                                      JUSTIN A. ZELLER, P.C.
J USTIN A. Z ELLER
JAZELLER @ ZELLERLEGAL . COM
                                                                                             T ELEPHONE : 212.229.2249
J OHN M. G URRIERI                                                                            F ACSIMILE : 212.229.2246
JMGURRIERI @ ZELLERLEGAL . COM


Defendants are directed to respond by Thursday, August 27,
2020 at 5:00 PM.



                                    August 25, 2020


                                                              $XJXVW൬൮൬൪൬൪

        VIA ECF

        Hon. Edgardo RamosUnited States District Judge
        United States District Court for the Southern District of New York
        ๠XUJRRG0DUVKDOO8QLWHG6WDWHV&RXUWKRXVH

        Re: *DOLFLDHWDOY৴৵WK6WUHHW&RৼHH6KRS,QFHWDO൫൰&9൫൫൱൪ (5

        Dear Judge Ramos:

                ๠LV ¿UP UHSUHVHQWV WKH SODLQWL൵ LQ WKH DERYH-referenced action. ๠e Court ordered the
        SDUWLHVWRSURYLGHDVWDWXVUHSRUWE\$XJXVW൬൭൬൪൬൪๠HSODLQWL൵HPDLOHGGHIHQVHFRXQVHOWKLV
        PRUQLQJ DW ൫൪൭൪ a.m. DVNLQJ IRUDQ XSGDWH UHJDUGLQJ WKH VHWWOHPHQW DJUHHPHQW๠H\ KDYH QRW
        UHSOLHGWRP\HPDLO$VVXFKSODLQWL൵UHQHZVSODLQWL൵’s motion for a LoFDO5XOH൭൱൬FRQIHUHQFH
        for the reasons stateGLQSODLQWL൵’V'HFHPEHU൫൪൬൪൫൳OHWWHUPRWLRn.

                 I thank the Court for its time and consideration.

                                                              5HVSHFWIXOO\VXEPLWWHG



                                                              -RKQ0*XUULHUL




                                  277 B ROADWAY , S UITE 408, N EW Y ORK , N.Y. 10007-2036
